DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Nagaraj et al. (US 9,118,744) teaches a device for presenting information for media data includes one or more processors configured to determine that data for at least a portion of a segment of media data has been lost after a remaining portion of the segment has been received via a network transmission in accordance with dynamic adaptive streaming over HTTP (DASH), based on the determination, prior to decoding the media data, add default data to the segment to replace the data that has been determined to be lost to form a replacement segment, and output media data of the replacement segment.
Bates et al. (US 2013/0323689) teaches an Audio-Story Engine that includes a repository of prerecorded audio files that, when played in a certain sequence, with user provided recordings placed throughout, tell a story. To obtain the user provided recordings, the Audio-Story Engine asks the user to make audio recordings of various words or phrases. For example, the Audio-Story Engine may ask the user a series of questions in order to record and store the user's audible responses. Upon completion, the Audio-Story Engine plays back a completed story that incorporates the user's audio recordings by playing an appropriate user recording after playing a prerecorded audio file. This is repeated several times in sequence to form a seamless, customized, audio story. In addition, the Audio-Story Engine may alter the pitch or sound of the user's recorded words to match the pitch of the prerecorded story.
Bray (US 2002/0007371) teaches a method and an apparatus for use in connection with home television video recording, playback, and viewing involving processing an electronic signal, including audio and video information, whereby the audio information, including digital representations thereof, is analyzed and modified to compare words and phrases represented in the audio information with words and phrases stored in electronic memory for elimination of undesirable words or phrases in audible or visible representations of the audio with options for replacing undesirable words with acceptable words. The options include varying degrees of selectivity in specifying words as undesirable and control over substitute words which are used to replace undesirable words. The options for control of the method and apparatus for language filtering are selectable from an on-screen menu through operation of a control panel on the language filter apparatus or by use of a conventional television remote transmitter. Full capability of the method and apparatus depends only on presence of closed caption or similar digitally-encoded language information being received with a television signal but special instructions transmitted with a television signal may also be responded to for activating particular language libraries or customizing a library for the program material.
The difference between the prior art and the claimed invention is that the above mentioned prior art do not explicitly teach use the trained neural network to generate an integrated audio sequence using the audio sequence template and the data, the integrated audio sequence including the at least one audio segment and at least one synthesized word corresponding to the at least one word described by the data.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of the above mentioned prior art to include use the trained neural network to generate an integrated audio sequence using the audio sequence template and the data, the integrated audio sequence including the at least one audio segment and at least one synthesized word corresponding to the at least one word described by the data. Therefore, the claimed invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656